Title: From Thomas Jefferson to James Dinsmore, 31 May 1807
From: Jefferson, Thomas
To: Dinsmore, James


                        
                            Th: Jefferson to 
                        mr. Dinsmore
                            
                            Washington May 31. 07.
                        
                        Will you be so good as to press mr Jordan for the circular bricks? the semicircular cast iron sashes will be
                            at Monticello before I shall, & I shall be anxious while at home to get them put in. mr Barry will be with us about the last
                            of September, before which the glass will be recieved, & also the sheet iron for the South offices. I salute you with my
                            best wishes.
                    